Citation Nr: 0637249	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury, to include bursitis.

2.  Entitlement to an increased evaluation for perforated 
left eardrum with bilateral hearing loss, currently evaluated 
as noncompensably disabling.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2004 decision by the RO.

The veteran testified at a hearing held on July 27, 2006, at 
the New Orleans RO, before the undersigned Board member.  
Subsequent to the hearing, he provided some new evidence 
concerning his hearing loss, and he waived his right to have 
this evidence considered by the RO.

(The decision below addresses the claim for an increased 
rating for hearing loss and the claim for a higher initial 
evaluation for PTSD.  Consideration of the claim for service 
connection for residuals of a right shoulder injury to 
include bursitis is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)

FINDINGS OF FACT

1.  The veteran has auditory acuity levels no worse than 
Level II in the right ear and Level IV in the left ear.

2.  The veteran's PTSD is manifested by moderate social 
impairment with mild occupational impairment.  The veteran 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation, he also displays symptoms 
of depressed mood, intrusive recollections, sleep impairment 
with occasional nightmares, and avoidance of events that 
trigger wartime memories; he does not experience reduced 
reliability and productivity due to problems such as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short-term and long-term memory, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss with perforated left 
ear drum have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6211 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims, a VCAA notice letter 
was sent in October 2003, prior to the RO's February 2004 
decision.  That letter informed the veteran of the evidence 
necessary to establish service connection and an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any medical reports that he had.  In an October 2004 
statement of the case, the RO additionally informed him of 
the regulations applicable to evaluating hearing loss and 
PTSD in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim, some of the 
required notice was not provided to the veteran until after 
the RO entered its February 2004 decision on his claims. 

Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how an effective date would 
be assigned; however, the issues discussed in this case below 
have been granted service connection, an effective date has 
been assigned, and the issues before the Board only involve 
entitlement to higher ratings.  The issue of assignment of an 
effective date is not before the Board currently and is not 
raised by the Board's decision.  Under the circumstances, the 
Board finds that the notice was sufficient for purposes of 
deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his claims for higher ratings for 
hearing loss and PTSD in October 2003.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the PTSD question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as a claim for a higher initial rating.

A.  Hearing Loss

In August 1971 the veteran was granted service connection for 
a perforated left eardrum with bilateral hearing loss with a 
noncompensable evaluation, effective from June 17, 1971.  In 
connection with the veteran's current claim for a compensable 
rating for his bilateral hearing loss, the veteran was 
afforded an examination of his ears in October 2003 at the 
Jackson, Mississippi, VAMC.  While the examiner observed a 
perforation of the left tympanic membrane without evidence of 
cholesteatoma, and the audiometric examination did show some 
bilateral hearing loss, the measurements of the veteran's 
hearing loss did not meet the criteria for a compensable 
evaluation.  In appealing the RO's February 2004 decision 
continuing a noncompensable evaluation for his hearing loss, 
the veteran contended that his hearing had worsened since the 
October 2003 audiometric examination.  Subsequent to his July 
2006 hearing, the veteran provided copies of audiometric 
examinations conducted by his employer going back to 1971.  
(He waived consideration of this new evidence by the RO.)  

Hearing loss is rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(evaluations of hearing loss are determined by a "mechanical 
application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at each pertinent 
frequency (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more; or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
§§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
rating for the veteran's bilateral hearing loss with 
perforated tympanic membrane.  The Board in no way discounts 
the difficulties that the veteran experiences as a result of 
his hearing loss.  However, it must be emphasized that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board is required to make its determination with 
respect to the schedular rating on the basis of the results 
of the audiology studies of record.  See Lendenmann, supra.  
In other words, the Board is bound by law to apply VA's 
rating schedule based on the veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As concerns the veteran's contention that his hearing has 
worsened since the VA audiometric examination in October 
2003, the Board finds that comparison with a July 2006 
audiometric examination from his employer's records is 
determinative.  

When the veteran was examined by VA in October 2003, 
audiometric testing revealed puretone thresholds of 20, 20, 
30, and 70 decibels in his right ear, and 40, 60, 80, and 110 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 35 
for the right ear and 73 for the left ear.)  Additionally, he 
had speech discrimination scores of 88 percent for the right 
ear, and 78 percent for the left ear.  Under the applicable 
criteria and Table VI, these results correspond to level II 
acuity for the right ear, and level IV acuity for the left 
ear.  Application of the Level II and IV findings to Table 
VII results in a noncompensable (0 percent) rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  (Neither ear had acuity 
that qualified under § 4.86 as an exceptional pattern of 
hearing loss.)

When the veteran was examined by his employer in July 2006, 
audiometric testing revealed puretone thresholds of 15, 15, 
30, and 75 decibels in his right ear, and 40, 60, 85, and 99 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 34 
for the right ear and 71 for the left ear.)  Although the 
employer did not provide speech discrimination scores in its 
audiometric analysis, the average puretone threshold for each 
ear is nearly identical to the average puretone thresholds in 
VA's October 2003 examination. These audiometric results 
consequently suggest no further deterioration in acuity.  

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case, and the 
evidence does not demonstrate that he has an "exceptional" 
pattern of hearing impairment as defined in 38 C.F.R. § 4.86 
(2006).  Accordingly, there is no basis for the assignment of 
a compensable rating.  (The Board also notes that the 
criteria for rating the perforated tympanic membrane allows 
for no rating higher than zero percent.  Diagnostic Code 
6211.)

B.  PTSD

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 30 
percent rating, such as currently assigned in the veteran's 
case, is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(the use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the veteran's PTSD.

In connection with his claim for an increased initial 
evaluation in excess of 30 percent for his service-connected 
PTSD, the veteran was afforded a psychiatric examination 
during October 2003 at the Jackson, Mississippi, VAMC.  The 
veteran recounted the traumatic events he experienced during 
combat in Vietnam, including an April 1970 explosion that 
blew him out of the armored personnel carrier he was riding 
in, and resulted in his perforated left eardrum.  He reported 
that since service he has experienced recurrent and intrusive 
thoughts and recollections of the traumatic events in 
Vietnam.  He said that his mind is never clear of Vietnam, 
and he frequently has visual memories of people being blown 
to bits.  He becomes anxious when exposed to any reminder of 
Vietnam, tries to avoid such thoughts and feelings, and 
avoids any movies about Vietnam.  After his friends were 
wounded so severely in Vietnam, he stopped learning anyone's 
name.  He has no friends, only acquaintances.  He has 
frequent trouble sleeping, and combat related nightmares 
about every two months.  He has an exaggerated startle 
response.  He started taking medication for his PTSD about 
three years ago.  He has a tendency to become very angry 
easily, occasionally going berserk, and raise hell verbally, 
but not physically.  He has little tolerance for others, and 
noted that his marriage was currently experiencing 
difficulties.  He has great difficulty expressing his 
emotions and tends to spend much of his time by himself.

The only psychiatric treatment the veteran has received is 
the medication he started taking about three years ago.  He 
has never been hospitalized for psychiatric reasons.  He has 
no history of problems with alcohol or drugs.  He was 
arrested once in 1993 for disturbing the peace, but the 
charges were dropped.  He was divorced in 1994.  He had one 
son from the marriage who had problems with drugs at one 
time, and one daughter who he believed was doing well.  He 
has been remarried since 1994, and has two stepsons ages 18 
and 20.  He has worked for his current employer since service 
in 1971, and he is currently a first-line supervisor 
responsible for 22 employees (and has supervised up to 40 
employees).  He described himself as a workaholic.  He works 
40 or more hours a week, and then does chores at home.  He 
has a single-family house with five acres of land.  He does 
some occasional gardening, has some horses which he enjoys 
riding, watches television, and occasionally goes fishing.

The psychiatrist observed that the veteran was neatly and 
casually dressed, his speech was normal, and he was alert and 
well oriented.  He described his mood as a little depressed, 
his affect was constricted, and he became increasingly 
agitated when describing his Vietnam experiences.  He denied 
any suicidal or homicidal ideation.  There was no evidence of 
an illogical or delusional thought process.  His judgment was 
good, insight was fair, and his memory for recent and remote 
events was excellent.  

The psychiatrist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was chronic PTSD.  No 
diagnosis was made for Axis II (personality disorders and 
mental retardation).  The Axis IV (psychosocial and 
environmental problems) diagnosis was exposure to war trauma 
in 1969-1970.  In Axis V (global assessment of functioning), 
the veteran was given a current GAF score of 68. 

The examiner summarized, stating that the veteran gave a 
history of re-experiencing, avoidance, and increased arousal 
symptoms, which met the DSM-IV criteria for the diagnosis of 
PTSD.  He had recently experienced some depressive 
symptomatology, which was thought to be an intrinsic feature 
of the underlying PTSD.  Over the years, most of the 
veteran's difficulties have been in the social rather than 
the industrial sphere.  He had experienced significant 
problems including difficulty making friends leading to a 
relatively isolative lifestyle, marital discord, and trouble 
relating to his children.  The examiner opined that the 
veteran's divorce in 1994 may well have been partly related 
to his tendency toward social withdrawal. 

At his July 2006 hearing, the veteran testified that it was 
his current wife who made him go to the doctor, who 
prescribed medication for his PTSD.  He said he had a very 
bad attitude.  He did not get along well with people, but he 
was better than he used to be.  He said that as he gets 
older, his experiences in Vietnam affect him more every day.  
He lost good friends there, and some were "messed up" for 
life.  He had not had a close friend since Vietnam, and all 
he has had since then have been acquaintances.  He has a lot 
of acquaintances.  He said he had a lot of people he calls 
buddies, but no one who is a close friend.  He would rather 
be by himself, keeping busy doing something like yard work.  
His responsibilities at work occupy his mind, and keep it off 
of thoughts about Vietnam.  When he is not occupied, his 
thoughts immediately go back to Vietnam.  He said he becomes 
highly disturbed if his mind is not occupied and he thinks 
about Vietnam traumatic experiences very long.  He described 
himself as a loner.  He does not like people being behind 
him.  He said people at work get behind him at times because 
they know it will bother him.  He has only missed work a 
couple of times because his work is so important to him.  He 
has occasional panic attacks, depending on the crowd and the 
circumstances.  He related a recent incident with his 
supervisor where he needed to end the conversation and leave.  
He later explained to his supervisor why he needed to leave, 
because he needed to cool off.  He stated that having 
intrusive thoughts about Vietnam is like a continuous 
process. 

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board notes that the primary impairment the veteran has 
suffered, as acknowledged by the VA psychologist, has been 
due to his social isolation.  However, while the veteran 
described himself as a loner with no close friends, he 
testified that he had many acquaintances, some of whom he 
considered buddies.  He has engaged in a successful career 
with the same company for about 35 years since service.  He 
has maintained his marriage to his second wife.  He has never 
abused alcohol or drugs.  He has never been hospitalized or 
sought psychiatric treatment, except for medication in recent 
years, for his PTSD symptoms.  He engages in normal pastimes 
doing chores at home, gardening, raising and riding horses, 
and occasional fishing.  He has never had suicidal or 
homicidal ideations, and he is definitely not psychotic.  

The GAF score of 68 assigned to the veteran by the VA 
psychiatrist, and his symptoms of PTSD, are indicative of a 
mild to moderate rating consistent with the current 30 
percent evaluation.  While the veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, he also displays symptoms of depressed mood, 
intrusive recollections, sleep impairment with occasional 
nightmares, and avoidance of events that trigger wartime 
memories; he does not exhibit anything approximating 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  In short, he has not experienced 
reduced reliability and productivity due to PTSD symptoms.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for a 30 percent, but no 
higher, rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met at any 
time since the veteran was awarded service connection for his 
PTSD.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim for an 
initial evaluation for his service-connected PTSD in excess 
of 30 percent, or his claim for a compensable rating for 
hearing loss, should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for his conditions, and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards in each case.


ORDER

A compensable rating for perforated left eardrum with 
bilateral hearing loss is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  In 
order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran contends that his right shoulder disorder was 
caused during April 1970 when the armored personnel carrier 
he was riding in struck an anti-tank mine.  He has provided a 
buddy statement from another veteran who was involved in the 
same explosion, who verified that the veteran was blown about 
25 feet through the air, hit the ground upside down, and 
complained about pain in his neck and shoulder.  He submitted 
a copy of his Purple Heart award citation for the injuries he 
suffered in the April 1970 explosion in Vietnam.  He has also 
submitted an August 2004 report from his private physician 
who stated he had treated the veteran on numerous occasions 
for chronic pain in his right shoulder.  The veteran also 
testified at his July 2006 hearing that he had experienced 
tightness in his right shoulder since service that had become 
worse over the years.

At the July 2006 hearing, the veteran's representative 
requested a VA examination for the veteran's right shoulder.  
Inasmuch as the veteran appears to have suffered an event in 
service and has reported recurring symptoms since, the Board 
finds that an examination of the veteran's right shoulder is 
required.  38 C.F.R. § 3.159 (2006).  The examination should 
be conducted to determine whether he has a current right 
shoulder disability, and if so, to obtain an opinion as to 
the etiology of that disability.  

For the reasons stated, this issue is REMANDED for the 
following actions:

1.	Send the veteran a VCAA notice letter 
that is specific to the issue of service 
connection for a right shoulder disorder, 
to include bursitis.  The notice must 
comply with all the requirements of the 
VCAA as more recently defined in the case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination of his right shoulder with an 
appropriate specialist.  The claims file 
should be forwarded to the examiner for 
review.  The examiner should order any 
diagnostic tests deemed necessary.  The 
examiner should be asked to provide a 
detailed report assessing the nature of 
any right shoulder disorder(s).  A nexus 
opinion should be provided as to the 
medical probabilities that each diagnosed 
right shoulder disorder is related to the 
veteran's period of military service, or 
event coincident therewith, such as the 
April 1970 explosion.  The examiner 
should provide a detailed rationale for 
his/her opinions.  When the examination 
is completed, associate the report with 
the claims file.

4.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection.  If the benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


